El Juez Asociado Señor Wolf,
emitió la.opinión del tribunal.
El apelante por virtud de un auto de quo warranto radi-cado en la Corte de Distrito de Ponee fue separado de su cargo. El apela y alega haberse cometido diez errores por la corte sentenciadora.
Desde que el apelante estableció su apelación ha tenido lugar una elección en Puerto Rico y por tanto la revocación de la sentencia no podía restituir al apelante en el cargo que una vez ocupó. El apelante admite prácticamente esto en su décimo señalamiento de error, pero sostiene substan-cialmente que había una cuestión de hecho envuelta que se-riamente le ha afectado en sus derechos, a saber: que el caso decidió que el apelante era un ciudadano francés y no un ciudadano de Puerto Rico y de los Estados Unidos.
La sentencia de la Corte de Distrito de Ponee declarando que el peticionario era un súbdito francés, sería concluyente para el apelante solamente en un pleito para poner a prueba su derecho al cargo de alcalde de la ciudad de Adjuntas por el término que vencía en enero de 1925. La' sentencia de la *609Corte de Distrito de Ponce no sería conclusiva contra él en cuanto a la ciudadanía en una acción establecida por cual-quier otra persona contra él, o en un pleito por él comen-zado contra alguna otra persona. La sentencia no podía ni. siquiera ser concluyente si el apelante fuera otra vez can-didato para el cargo de Alcalde de Adjuntas. El principio de res adjudicaba es aplicable únicamente a las acciones en-tre las mismas partes sobre la misma causa de acción, y cualquier hecho envuelto en dicha acción entre dichas partes»
El único hecho que puede propiamente presentarse ante un tribunal para su decisión (justiciable) envuelto en este caso, era si el apelante, que se alegaba era un súbdito fran-cés, podía ser alcalde de Adjuntas por un término que ven-cía en enero de 1925. Su ciudadanía no era tal hecho que pudiera presentarse debidamente en un tribunal para su de-cisión, toda vez que el Pueblo de Puerto Rico no tiene nin-gún interés en declarar que él no es un ciudadano de los Estados Unidos. El interés era y la cuestión fué su dere-cho a dicho cargo.
Gomo la apelación no envuelve ninguna ctiestión substan-cial y la revocación de la sentencia no podia restituir al ape-lante en su cargo, debe confirmarse cficha sentencia.